        Case 18-15075-ref     Doc 14     Filed 12/02/18 Entered 12/03/18 01:09:00             Desc Imaged
                                       Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                    Eastern District of Pennsylvania
In re:                                                                                  Case No. 18-15075-ref
Mary G Hanna                                                                            Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0313-4           User: admin                  Page 1 of 2                   Date Rcvd: Nov 30, 2018
                               Form ID: 318                 Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 02, 2018.
db             +Mary G Hanna,   1 Courtney Court,    Easton, PA 18045-5832
smg            +Bureau of Audit and Enforcement,    City of Allentown,    435 Hamilton Street,
                 Allentown, PA 18101-1603
smg             City Treasurer,    Eighth and Washington Streets,    Reading, PA 19601
smg            +Dun & Bradstreet, INC,    3501 Corporate Pkwy,    P.O. Box 520,    Centre Valley, PA 18034-0520
smg            +Lehigh County Tax Claim Bureau,    17 South Seventh Street,     Allentown, PA 18101-2401
smg            +Tax Claim Bureau,    633 Court Street,   Second Floor,    Reading, PA 19601-4300
14174791       +AR Resources, Inc.,    Attn: Bankruptcy,    Po Box 1056,    Blue Bell, PA 19422-0287
14174792       +BioReference Laboratories,    481 Edward H Ross Drive,    Elmwood Park, NJ 07407-3128
14174794       +Central Credit Services, LLC,    9550 Regency Square Blvd,     Suite 500A,
                 Jacksonville, FL 32225-8169
14174799       +Eye Asociates Bucks Mont PC,    711 Lawn Avenue,    Sellersville, PA 18960-1575
14174801       +Jn Portfolio Debt Equities, LLC,    Attn: Bankruptcy,    5757 Phantom Dr. Ste 225,
                 Hazelwood, MO 63042-2429
14174802       +Labcorp,   231 Maple Ave,    Burlington, NC 27215-5848
14174803       +Lehigh Valley Health Network,    P.O. Box 4120,    Allentown, PA 18105-4120
14174804       +Manoj K Mittal, MD PC,    41 Corporate Drive,    Suite 101,    Easton, PA 18045-2670
14174805       +Medical Data Systems Inc,    Attn: Bankruptcy Dept,    2001 9th Ave Ste 312,
                 Vero Beach, FL 32960-6413
14174808       +Peerless Credit Services, Inc,    PO Boc 518,    Middletown, PA 17057-0518
14174811       +Star Open MRI,    3729 Easton Nazareth Hwy,    Easton, PA 18045-8339
14174813       +TD Bank,   PO Box 16027,    Lewiston, ME 04243-9513

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QLEFELDMAN.COM Dec 01 2018 08:13:00        LYNN E. FELDMAN,    Feldman Law Offices PC,
                 221 N. Cedar Crest Blvd.,    Allentown, PA 18104-4603
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Dec 01 2018 03:30:31
                 Pennsylvania Department of Revenue,     Bankruptcy Division,     P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Dec 01 2018 03:31:08         U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,    Room 1250,    615 Chestnut Street,     Philadelphia, PA 19106-4404
14174788       +EDI: RMCB.COM Dec 01 2018 08:13:00       AMCA/American Medical Collection Agency,
                 Attention: Bankruptcy,    4 Westchester Plaza, Suite 110,     Elmsford, NY 10523-1615
14174789        EDI: HNDA.COM Dec 01 2018 08:13:00       American Honda Finance,     Attn: Bankruptcy,
                 Po Box 168088,    Irving, TX 75016
14174790       +EDI: PHINAMERI.COM Dec 01 2018 08:13:00       AmeriCredit/GM Financial,     Attn: Bankruptcy,
                 Po Box 183853,    Arlington, TX 76096-3853
14174793       +EDI: CBCSI.COM Dec 01 2018 08:13:00       CBCS,    PO Box 163279,    Columbus, OH 43216-3279
14174795       +EDI: CCS.COM Dec 01 2018 08:13:00      Credit Collection Services,      725 Canton Street,
                 Norwood, MA 02062-2679
14174796       +E-mail/Text: abovay@creditmanagementcompany.com Dec 01 2018 03:31:07
                 Credit Management Company,    Attn: Bankruptcy,     2121 Noblestown Rd,
                 Pittsburgh, PA 15205-3956
14174797       +EDI: NAVIENTFKASMDOE.COM Dec 01 2018 08:13:00        Dept of Ed / Navient,    Attn: Claims Dept,
                 Po Box 9635,   Wilkes Barr, PA 18773-9635
14174798       +EDI: DISCOVER.COM Dec 01 2018 08:13:00       Discover Financial,     Po Box 3025,
                 New Albany, OH 43054-3025
14174800       +E-mail/Text: data_processing@fin-rec.com Dec 01 2018 03:30:11         Financial Recovery Services,
                 PO Box 385908,    Minneapolis, MN 55438-5908
14174806       +EDI: MID8.COM Dec 01 2018 08:13:00       Midland Funding,    2365 Northside Dr Ste 30,
                 San Diego, CA 92108-2709
14174807       +E-mail/Text: Bankruptcies@nragroup.com Dec 01 2018 03:31:57         National Recovery Agency,
                 Attn: Bankruptcy,    Po Box 67015,   Harrisburg, PA 17106-7015
14174809        E-mail/Text: colleen.atkinson@rmscollect.com Dec 01 2018 03:31:55         Receivable Management Inc,
                 7206 Hull Rd,   Ste 211,    Richmond, VA 23235
14174810       +E-mail/Text: colleen.atkinson@rmscollect.com Dec 01 2018 03:31:55
                 Receivables Management Systems,    PO Box 8630,     Richmond, VA 23226-0630
14174812       +EDI: RMSC.COM Dec 01 2018 08:13:00       Synchrony Bank,    PO Box 960061,
                 Orlando, FL 32896-0061
14175500       +EDI: RMSC.COM Dec 01 2018 08:13:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
14174814       +E-mail/Text: BKRMailOps@weltman.com Dec 01 2018 03:30:58         Weltman Weinberg & Reis,
                 965 Keynote Circle,    Independence, OH 44131-1829
                                                                                                TOTAL: 19

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
       Case 18-15075-ref             Doc 14       Filed 12/02/18 Entered 12/03/18 01:09:00                          Desc Imaged
                                                Certificate of Notice Page 2 of 4


District/off: 0313-4                  User: admin                        Page 2 of 2                          Date Rcvd: Nov 30, 2018
                                      Form ID: 318                       Total Noticed: 37


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 02, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 29, 2018 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Mary G Hanna brad@sadeklaw.com, bradsadek@gmail.com
              LYNN E. FELDMAN   trustee.feldman@rcn.com, lfeldman@ecf.epiqsystems.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 3
   Case 18-15075-ref                   Doc 14       Filed 12/02/18 Entered 12/03/18 01:09:00                  Desc Imaged
                                                  Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1              Mary G Hanna                                                Social Security number or ITIN   xxx−xx−5523
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Pennsylvania

Case number: 18−15075−ref



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Mary G Hanna

                                                                          By the court: Richard E. Fehling
           11/29/18                                                                     United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
  Case 18-15075-ref         Doc 14     Filed 12/02/18 Entered 12/03/18 01:09:00           Desc Imaged
                                     Certificate of Notice Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
